Citation Nr: 1043952	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.  
He is the recipient of the Purple Heart.
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 decision rendered by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2010, the Board remanded the case to the 
agency of original jurisdiction (AOJ) for additional development, 
and it now returns to the Board for appellate review. 

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran t if 
further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

In the June 2010 remand, the Board requested a clarifying opinion 
from the October 2007 VA examiner that identified the date of 
onset of the Veteran's tinnitus, considering the Veteran's 
repeated statements to VA that the examiner misunderstood his 
statement about the onset of tinnitus and that the tinnitus 
actually began during service and worsened 10 years ago.  In July 
2010, the clarifying opinion was obtained.  In this opinion, the 
examiner stated that at the time of the October 2007 VA 
examination, the Veteran indicated that he had only noticed the 
tinnitus for the past ten years and that the tinnitus was not at 
least as likely as not related to his military service.  She 
failed to acknowledge the Veteran's assertions as to the 
worsening of his tinnitus 10 years prior and its onset in 
service.  Thus, the opinion did not fulfill the Board's request, 
and the appeal must again be remanded.  

Nevertheless, as two inadequate opinions have been obtained from 
the same VA examiner, the Board determines that another opinion 
from the same examiner would not serve either the Veteran or the 
Board in resolving this case.  Therefore, the Board finds that 
another VA examination by a different examiner should be 
scheduled.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA audiological 
examination, by an examiner different than 
the one who offered opinions in October 
2007 and July 2010, in order to ascertain 
the etiology of his tinnitus.  The claims 
file should be made available for review, 
and the examination report should reflect 
that such review occurred.   Upon a review 
of the record and examination of the 
Veteran, the examiner should respond to 
the following:

Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that the 
Veteran's tinnitus is related to his 
combat experience or is otherwise 
related to his military service?
		
The examiner should contemplate all of the 
veteran's statements with respect to the 
onset of his tinnitus.  A rationale for 
any opinion advanced should be provided.  
The examiner should also state what 
sources were consulted in forming the 
opinion.  

2.	After completing the above action and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the veteran's service 
connection claim should be readjudicated, 
to include all evidence received since the 
August 2010 supplemental statement of the 
case.  If the claim remains denied, the 
veteran and his representative should be 
issued another supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


